DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 1.  

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “LP-DPMS” which is believed to be a typo of LP-PDMS.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorissen et al. (NPL Modeling and bonding-free fabrication of flexible fluidic microactuators with a bending motion) in view of Kamiya et al. (NPL Micro Tube Manufacturing Method of Tube Shaped Dilation Micromanipulator Made of Shape Memory Polymer), Huang et al. (Pub No 2007/0020388), Feld (PN 6076212) and Yu (Pub No 2013/0172993).
With regards to claim 1, Gorissen teaches a method for making a microtube-type pneumatic soft-actuator (Abstract) comprising coating a mandrel (microrod) with an elastomeric material (PDMS), forming an eccentricity in a cross-sectional shape of an elastomer material, removing the elastomer from the mandrel to form a micro-tube and sealing one end of the micro-tube to form an actuator (Fig. 4, Section 3. Production Process).  Gorissen teaches forming the eccentric tube utilizing casting 
In a similar field of endeavor Kamiya teaches alternative methods for forming pneumatic soft-actuators (Introduction).  Kamiya teaches that while casting (the method of Gorissen) is one known method for production, an alternative and advantageous method of producing the tube is dip molding (Section 3. Manufacturing of the tube).  Kamiya teaches that by dipping a cylindrical template in a supply of polymeric material, withdrawing the template, curing the material, and removing the tube from the template a micro-tube is manufactured by an alternative method (Fig. 3).  Kamiya teaches that such a method is capable of producing eccentric tubes (Fig. 6b) based upon the dip molding conditions (Section 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dip molding in the alternative to casting in order to produce the microactuator of Gorissen as both Kamiya and Gorissen teach forming micro-tube pneumatic soft-actuators presenting a reasonable expectation of success, and doing so utilizes a simple substitution of known methods of manufacturing micro-tubes as Kamiya teaches both casting and dip molding to be known methods of manufacture.  
The eccentricity of the tube in Gorissen is a desired end product while the eccentricity discussed in Kamiya is documented as a phenomenon, but not explicitly desired.  Kamiya does explicitly teach using dip molding to produce the micro-tube.  In the dip molding art it is well known that the polymer is subject to gravity.  This is discussed in Huang (¶ 0007) which states that with a dip coating process there is a tendency that the coating solution flows down due to gravity after the substrate is withdrawn from the coating bath which makes the thickness gradually increase from the top to the bottom.  Huang teaches that this known phenomenon is called the coating “wedge”.  This known phenomenon is also demonstrated in Yu in which a shell (1) that is prepared by dipping is subject to gravity in the drying process, and that the material continuously flows down due to gravity such that the thickness is increased towards the lower part of the shell (Fig. 2, ¶ 0015).  Not only is this phenomenon known in the art of dip molding, but it is known to be used advantageously to achieve a desired result such as in Feld in which the dipped article is allowed to solidify in a given orientation so as to achieve a desired accumulation at the bottom of the article due to gravity (col 7 ln 12-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the known principle in dip molding of allowing gravity to create a thickness differential in a dip molded part to form the eccentric tube of Gorissen by arranging the dip molded article of Kamiya in a horizontal manner such that gravity draws 
With regards to claim 2, Kamiya teaches forming humps (knots) on the surface of the tube (Fig. 6a).
With regards to claims 5 and 6, Kamiya teaches using a wire whose diameter is small enough to produce an internal diameter in the formed tube of 100 micrometers (Section 6, Fig. 3).  Barring a showing of unexpected results the use of known fine wire materials such as polyamide and silica would have been obvious to one of ordinary skill in the art as Kamiya does not teach a specific wire material prompting one of ordinary skill to look to known fine wire materials.
With regards to claim 8, Kamiya teaches dip coating (Fig. 3).
With regards to claim 11, Kamiya teaches removing the article from the template (Fig. 3).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorissen et al. (NPL Modeling and bonding-free fabrication of flexible fluidic microactuators with a bending motion) in view of Kamiya et al. (NPL Micro Tube Manufacturing Method of Tube Shaped Dilation Micromanipulator Made of Shape Memory Polymer), Huang et al. (Pub No 2007/0020388), Feld (PN 6076212) and  as applied to claim 1 above, and further in view of Eng et al. (Pub No 2006/0070167).
With regards to claim 3, Kamiya teaches utilizing a teflon tube to allow for the cured material to be removed from the template; however, Kamiya and Gorissen do not teach applying a surfactant to the surface of the template prior to the step of coating.
Eng teaches that it was generally known in the art of dip molding at the time the invention was made to improve release of a dip molded article from the former by applying a solution comprising a surfactant to the surface of the dip former prior to dipping into a dipping medium (Abstract, ¶ 0005, 0074).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the application of a surfactant to the dip former in Gorissen et al as applied to claim 1 above as doing so is known to aid in release of the dip molded article.


Allowable Subject Matter
Claims 4, 7, 9, 10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742